Citation Nr: 0808947	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active duty for training from April 1973 to 
January 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).  

The Board denied the appeal in a decision of August 2005.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Secretary of 
Veterans Affairs (Secretary) and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
in April 2007.  The Court granted that motion later that 
month. 

The Board remanded the case for additional development in 
July 2007.  The requested development has since been 
completed, and the case is now before the Board for further 
appellate review.  


FINDINGS OF FACT

A chronic right ankle condition was not present until many 
years after service and the only competent evidence shows 
that the veteran's current disorder is not related to 
service.  


CONCLUSION OF LAW

A chronic right ankle condition was not incurred in or 
aggravated by service, and arthritis of the ankle may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
VCAA notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2001 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically explained that to establish 
service connection the evidence must show an injury or 
disease that began in or was made worse during service, a 
current physical or mental disability, and a relationship 
between the current disability and the disease in service.  
In addition, the letter adequately informed the veteran that 
he should submit to VA any additional evidence that he had in 
his possession.  He was told that the RO needed evidence that 
he currently had a right ankle condition that was related to 
his military service.  He was advised to send information 
describing the additional evidence or the additional evidence 
itself to the RO.  Although that letter was provided 
subsequent to the initial rating denying service connection, 
there is no prejudice to the veteran as he was afforded an 
opportunity to submit evidence and his claim was 
readjudicated.  Although the veteran was not provided notice 
with respect to the assignment of potential disability 
ratings and effective dates, that is a moot point as the 
service connection claim is being denied and no ratings or 
effective dates will be assigned.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issues addressed in this decision has been obtained.  The 
veteran was afforded a VA examination, and an appropriate 
medical opinion was obtained.  His available service medical 
records and post-service treatment records have been 
obtained.  Repeated attempts to obtain additional service 
medical records have failed, and it is clear that further 
attempts would be futile.  Moreover, in light of the Board's 
acceptance of the veteran's account of having sprained his 
ankle in service, obtaining additional service records would 
not alter the outcome of this case.  The Board does not have 
notice of any additional relevant evidence that is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.   

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records could not be located.  
In his substantive appeal statement, the veteran reported 
that he hurt his ankle in service and no X-ray could be taken 
because the technician was off duty.  The ankle was wrapped 
and he was given crutches.  He noted that this occurred 
during basic training.  The Board notes that the veteran's 
basic training would have occurred shortly after his entrance 
into service in April 1973.  

The evidence which is of record includes post service 
treatment records dated from April 1982.  An April 1982 
private treatment record reflects that the veteran reported 
having symptoms of pain and swelling in his right ankle and a 
history of having had a significant ankle sprain about 10 
years earlier.  On examination, there was some mild effusion.  
X-rays revealed evidence of an old sprain, probably involving 
the deltoid ligament, the structures between the tibia and 
fibula, and also some spurring anteriorly.  

A June 1982 private treatment record reflects that the 
veteran sustained a new injury to his right ankle which had 
occurred at work.  Another private medical record dated in 
June 1982 indicates that the veteran had noted increasing 
incidents of twisting in his right ankle four to five times 
over the last three years, the first episode about three 
years ago.  It was also noted that he had a questionable 
injury to his right ankle in service about 10 years ago and 
now it gives away especially on uneven ground or any sort of 
hill.  In July 1982, the veteran underwent an Evans procedure 
on the right ankle.  In December 1982, he underwent 
arthrotomy of the right ankle with removal of spurs from the 
anterior portion of the ankle.  

The report of a joints examination conducted by the VA in 
October 2007 reflects that the examiner reviewed the claims 
file, obtained a history from the veteran, and performed a 
physical examination.  The veteran reportedly gave a history 
of injuring his right ankle after stepping in a hole and 
twisting the ankle.  He reportedly was treated for one week 
after the accident with crutches, and then completed his 
training on time without being recycled.  He also reported 
having surgery in 1982 on two occasions for ankle 
reconstruction.  On physical examination, the right ankle was 
painful.  There was facial grimacing on palpation of the 
right side of the ankle, but no edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding.  He 
did have tenderness and a right side limp.  The diagnoses 
were (1) degenerative joint disease, bilateral ankles; and 
(2) status post arthrotomy of the right ankle for ankle 
instability.  The examiner also made the following comments:

It is this examiner's opinion after having reviewed the 
veteran's C-file including the BVA Remand on pages 3 and 
4 that the veteran's right ankle condition is not caused 
by or a result of military service nor is it caused by 
or a result of the veteran's complaint of ankle strain, 
which he states started in military service. 

Rationale:  I have reviewed the veteran's C-file, and I 
note the progress notes dated June 17, 1982.  "First 
episode about three years ago."  Questionable injury to 
the right ankle in service about 10 years ago."  In 
looking at this reference on June 17, 1982, it is 
apparent that the veteran began having episodes about 
1979 or 1980; this was after he had left military 
service.  I do not see other than the single reference 
that he had a questionable injury to the right ankle 
about 10 years ago in the service, but the preponderance 
to the veteran's notes indicates that the veteran did 
not have problems with his ankle until after he left 
military service; further more, the veteran did have an 
injury approximately a month or two before he had 
surgery in 1982, which was work related.  This was when 
he was working for [a shipyard].  He twisted his ankle 
approximately in June 1982 and then later had to have 
surgery as a result of this recent work related injury; 
therefore, in conclusion, I do find evidence that the 
veteran had recurrent ankle sprains in the period of 
time after leaving service, approximately 1979 or 1980, 
and a work related injury in 1982, but only a passing 
reference to an injury that occurred in the service.  If 
the veteran had an injury that occurred in the service, 
then you would expect to see treatment records after 
that injury.  If the injury occurred in 1973, and he was 
having recurrent ankle sprains, then I would expect to 
see treatment records in 1973, 1974, up until the time 
he had his surgery; this is not the case.  Therefore, in 
conclusion, it is this examiner's opinion that the 
veteran's right ankle condition is not caused by or a 
result of military service, but is related to post 
service changes secondary to arthritis and/or a work 
related injury that occurred in 1982.  

After considering all of the evidence of record, the Board 
finds that there is no credible evidence that the veteran's 
current right ankle disorder is related to service.  In 
reaching this conclusion, the Board has accepted the 
veteran's account of having sprained his ankle during 
service.  The Board notes, however, that the veteran has 
never provided any specific history of continuity of 
symptomatology after service, except that in his substantive 
appeal statement he indicated that after sustaining a twisted 
ankle in service it would twist real easily and this went on 
until he later had two surgeries.  The Board finds, however, 
that the history of ongoing ankle twists since service is 
contradicted by other more credible evidence.  In his 
original claim form, the only treatment which he reported was 
of having been treated on a single occasion in service on 
June 7, 1973.  He did not list any additional in-service 
treatment or any post service treatment for the right ankle.  
The earliest post service record is dated in April 1982.  
That record notes that the veteran had current symptoms and 
had a history of an ankle sprain about 10 years earlier, but 
there was no history of ongoing symptoms subsequent to the 
sprain ten years earlier.  A June 1982 treatment record 
indicates that the chronic problems he was then experiencing 
had onset only three years earlier, which would have been 
long after service.  The Board is of the opinion that the 
statements given at that time for the purpose of obtaining 
medical treatment, namely that the chronic sprains had been 
occurring for only three years, has greater probative value 
than the statements made many years later in support of a 
claim for monetary benefits.  In addition, the lack of 
medical records of impairment for many years subsequent to 
service weighs against the claim as it indicates that there 
was no continuity of symptomatology after service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in deciding a 
service connection claim).  The post service treatment 
records reflect that the onset of the current right ankle 
problems were related to post service work activities.  There 
is no competent evidence that the veteran's current foot 
disorder is related to service.  On the contrary, the only 
medical opinion which is of record weighs against the claim.  
Accordingly, the Board concludes that a chronic right ankle 
disorder was not incurred in or aggravated by service, and 
arthritis of the right ankle may not be presumed to have been 
incurred in service.  


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


